Citation Nr: 1020612	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-13 077A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits alternatively under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to August 
1946 and from April 1951 to March 1955.  He died in November 
2006.  The Appellant is his surviving spouse.  She appealed 
to the Board of Veterans' Appeals (Board) from a July 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In March 2010, in support of her claims, the Appellant 
testified at a videoconference before the undersigned 
Veterans Law Judge of the Board.  Following the hearing, the 
Board held the record open for an additional 60 days to give 
the Appellant time to obtain and submit additional supporting 
evidence, but she did not.  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Since, however, they require further development, the Board 
is remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

As already mentioned, the Veteran died in November 2006.  The 
death certificate lists his immediate cause of death as 
coronary artery disease (CAD).  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were congestive heart failure, aortic stenosis, atrial 
fibrillation, and hypertension.

The Appellant-widow claims she is entitled to service 
connection for cause of death because the Veteran's service-
connected psychiatric disability (manic-depressive psychosis) 
led to him developing the hypertension, which, in turn, led 
to the fatal CAD.  So she believes the service-connected 
psychiatric disability was a substantial or material 
contributing factor in his death.

As support for this proposition, the Appellant has submitted 
statements dated in December 2006 and January 2007 from three 
private physicians who, in essence, affirm this notion that 
the Veteran's psychiatric disability caused chronic stress, 
depression and anxiety, which contributed to his 
hypertension, which in turn contributed to his fatal CAD.  
These doctors trace this chain link of causation back to the 
Veteran's emotional mental breakdown while in the military.

Other records, however, show the psychiatric disability 
initially was rated as 
50-percent disabling (see the June 1955 rating decision), and 
even then considered "in remission," and that the rating 
was later reduced to 30-percent disabling (see the January 
1964 rating decision), and then even lower to 10-percent 
disabling (see the December 1966 rating decision), which 
remained in effect until the Veteran's death in November 
2006.  So at least according to those decisions, 
his psychiatric disability got less severe over the course of 
his life time, not worse.



The Board therefore believes that further medical comment is 
needed concerning this determinative issue of whether the 
Veteran's psychiatric disability caused or contributed 
substantially or materially to his hypertension, and whether 
his hypertension in turn caused or contributed substantially 
or materially to his ultimately fatal CAD.  See DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, 
while 38 U.S.C. § 5103A(a) does not always require VA to 
assist the claimant in obtaining a medical opinion or 
examination for a DIC claim, it does require VA to assist a 
claimant in obtaining such whenever necessary to substantiate 
the DIC claim; see, too, Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that, in the context of a DIC claim, VA 
must also consider that 38 U.S.C. § 5103A(a) only excuses VA 
from making reasonable efforts to provide an examination or 
opinion when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Have a VA physician who is qualified 
to comment on the etiology of heart or 
cardiovascular-related diseases review 
the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history and provide a 
medical opinion on the likelihood 
(very likely, as likely as not, or 
unlikely) the Veteran's service-connected 
psychiatric disability 
(manic-depressive psychosis) either 
caused or contributed substantially or 
materially to his hypertension, and in 
turn the likelihood (very likely, 
as likely as not, or unlikely) that his 
hypertension either caused or contributed 
substantially or materially to his fatal 
CAD.

In making this important determination, 
the designated VA physician should 
consider the three medical opinions that 
were submitted by the private physicians 
in December 2006 and January 2007 
supporting the notion of this chain link 
of causation.

The VA physician must discuss the medical 
rationale of his/her medical opinion, 
whether favorable or unfavorable.

2.  Then readjudicate the claims in light 
of this additional VA medical opinion 
(and any other additional evidence 
obtained on remand).  If the claims are 
not granted to the Appellant's 
satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them time to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



